Citation Nr: 1105224	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  00-14 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral ankle disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a broken 
nose, to include whether service connection can be granted.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  The case is currently under the 
jurisdiction of the RO in Los Angeles, California.  

In a June 2000 VA Form 9 and also in correspondence dated in May 
2004 the Veteran requested a Travel Board hearing before a 
Veterans Law Judge.  However, in a July 2005 statement the 
Veteran's then representative withdrew the pending request.  

Throughout most of this appeal the Veteran has been represented 
by a private attorney; however, in June 2007 the appointment of 
representation was withdrawn.  Subsequently, in February 2008, 
the Disabled American Veterans (DAV) submitted evidence in 
support of the Veteran's temporary convalescence claim.  In a 
November 2008 memorandum the RO noted the February 2008 
submission by DAV but also noted that there was no VA Form 21-22 
"Appointment of Veteran's Service Organization as Claimant's 
Representative" in the claims file and, therefore, no evidence 
that the Veteran has representation.  

By correspondence dated in November 2008, the RO informed the 
Veteran that there was no record of an appointment of a service 
organization or representative to assist in the Veteran's claim 
and notified the Veteran that such representation was encouraged.  
The Veteran did not respond to the November 2008 letter.  

In a May 2010 Report of Contact, the Veteran indicated that he 
was represented by DAV, however there is no VA Form 21-22 
"Appointment of Veteran's Service Organization as Claimant's 
Representative" in the claims file.  In October 2010 
correspondence, the Board informed the Veteran that there was no 
record that the Veteran was actually represented and requested 
that the Veteran either indicate his desire to represent himself 
or submit a VA Form 21-22 "Appointment of Veteran's Service 
Organization as Claimant's Representative" within 30 days of the 
date of the letter.  The Veteran did not respond to the October 
2010 letter regarding his representation status.  Therefore, the 
Veteran is currently not represented.   

This case was previously before the Board in February 2009 at 
which time the above listed issues were remanded for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The RO previously denied a claim for service connection for a 
bilateral ankle disorder in an April 1992 rating decision.  This 
decision was confirmed by the Board in January 2000 and became 
final.  

2.  The January 2000 Board decision is the last final decision 
prior to the Veteran's request to reopen his claim for a 
bilateral ankle disorder in February 2000.

3.  Evidence received since the January 2000 Board decision 
regarding the Veteran's claim for service connection for a 
bilateral ankle disorder does not bear directly and substantially 
upon the specific matter under consideration and is not, by 
itself or in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly decide 
the merits of that claim.

4.  The RO previously denied a claim for service connection for a 
nasal disorder in an August 1992 rating decision.  While the 
Veteran originally perfected an appeal of that decision he later 
"deferred" his appeal during a July 1996 Travel Board hearing.  
Thus, the August 1992 rating decision became final.  

5.  The August 1992 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim for a nasal 
disorder in June 1999.

6.  Evidence received since the August 1992 rating decision 
regarding the Veteran's claim for service connection for a nasal 
disorder bears directly and substantially upon the specific 
matter under consideration and is, by itself or in connection 
with evidence previously assembled, so significant that it must 
be considered in order to fairly decide the merits of that claim.

7.  The Veteran does not currently have residuals of a broken 
nose. 


CONCLUSIONS OF LAW

1.  The Board decision of January 2000 and the rating decision of 
August 1992 are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence having not been received, the claim 
seeking entitlement to service connection for a bilateral ankle 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2002).

3.  New and material evidence having been received, the claim 
seeking entitlement to service connection for a nasal disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).

4.  Service connection for a nasal disorder is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007). 

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).   

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See Jackson v. 
Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 
5108, 7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the claim.  

Analysis

1.	Bilateral Ankle Disorder

The Veteran submitted an original claim for service connection 
for a bilateral ankle disorder in August 1991.  The RO denied 
that claim in an April 1992 rating decision, finding that there 
was no evidence of a bilateral ankle disorder during service and 
the first indication of a bilateral ankle disorder was in 
1990/1991, several years after service.  In a January 2000 
decision, the Board confirmed the RO's denial of the Veteran's 
claim.  The Board's decision of January 2000 is final.  38 
U.S.C.A. § 7104(b).

The evidence of record at the time of the January 2000 Board 
decision included the Veteran's service treatment records, 
private treatment records dated from August 1988 to September 
1992 which showed a left ankle fracture in February 1991; VA 
outpatient treatment reports dated from February 1991 to June 
1999 which showed a left ankle fracture in February 1991 and 
complaints of ankle pain; as well as a September 1997 VA 
examination report.  

In June 1999, the Veteran filed the current claim to reopen his 
previously denied claim for service connection for a bilateral 
ankle disorder.  He submitted several VA outpatient treatment 
reports dated through November 2007 showing several complaints of 
bilateral ankle pain.  Since the claim to reopen was received 
prior to August 29, 2001, this claim shall be evaluated using the 
old criteria for new and material evidence.

Upon review of the record, the Board finds that evidence received 
since the January 2000 Board decision with regard to the claim 
for a bilateral ankle disorder is cumulative of evidence 
previously of record and therefore not new and material.  The 
January 2000 Board decision noted that there was no current 
diagnosis of a bilateral ankle disorder and no nexus between the 
Veteran's complaints of ankle pain in service and his current 
complaints of ankle pain.  Since the January 2000 Board decision 
the Veteran has submitted evidence of complaints of bilateral 
ankle pain but no actual diagnosis of a bilateral ankle disorder 
or a nexus between the Veteran's complaints of pain of the 
bilateral ankles during service and his current complaints of 
bilateral ankle pain.  Such evidence is cumulative of evidence 
previously of record and therefore not new and material.  38 
C.F.R. §3.156(a).  Therefore, the Veteran's claim for a bilateral 
ankle disorder is not reopened.  

2.		Nasal Disorder

The Veteran submitted an original claim for service connection 
for a nasal injury in April 1992.  In June 1992 correspondence 
the Veteran claimed that he had a nasal injury while on active 
duty for which he was treated at a German military hospital where 
his unit was attached, "Prinz Eugene Kaserne, Gunzberg, 
Germany."  He also noted that he underwent surgery for his nose 
in May 1992.  The RO denied that claim in an August 1992 rating 
decision, finding no evidence of an injury to the nose in the 
Veteran's service treatment records.  The Veteran perfected an 
appeal of that decision but during a July 1996 Travel Board 
hearing the Veteran's representative "deferred" the issue of 
entitlement to service connection for a nasal injury and the 
Veterans Law Judge presiding over the hearing noted that the 
Veteran would be required to submit "new and material evidence" 
to reopen this issue at a later date.  Thus, the rating decision 
of August 1992 is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

The evidence of record at the time of the August 1992 rating 
decision included the Veteran's service treatment records which 
were negative for a nasal injury during service and private 
treatment records dated from August 1988 to September 1991 which 
were negative for a current nasal disorder.  

During the course of the Veteran's initial appeal, which was 
subsequently withdrawn in July 1996, he submitted additional VA 
outpatient treatment reports.  A May 1992 VA treatment report 
showed that the Veteran underwent septorhinoplasty for a deviated 
septum due to an old fracture.  In March 1993, the Veteran was 
seen for complaints of increased sensitivity to smells with 
occasional nose bleeds in the mornings.  The report noted the 
Veteran's May 1992 surgery and indicated that the Veteran's nose 
sensitivity and morning nose bleeds were probably allergic in 
nature with no clear relationship to the nasal surgery.  The 
Veteran also submitted statements from his wife and a fellow 
service member dated in September 1995 and September 1996 in 
which they reported that the Veteran broke his nose during 
service.    

In June 1999, the Veteran submitted the current claim to reopen 
his previously denied claim for service connection for a nasal 
injury.  In connection with the claim, he submitted VA outpatient 
treatment reports dated through November 2007 which were negative 
for a current nasal disorder.  Since the claim to reopen was 
received prior to August 29, 2001, this claim shall be evaluated 
using the old criteria for new and material evidence.

In a February 2000 rating decision, the RO found that the Veteran 
had failed to submit new and material evidence and declined to 
reopen his claim.  However, in an August 2004 supplemental 
statement of the case the RO implicitly found that new and 
material evidence had been submitted and denied the claim on the 
merits.  Regardless of the determination by the RO, the Board has 
a jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 38 
U.S.C.A. §§ 5108, 7105(c)).  

Upon review of the record, the Board finds that evidence received 
since the August 1992 rating decision with regard to the claim 
for a nasal disorder is new and material.  The basis of the 
August 1992 denial was that there was no evidence of a nasal 
injury during service.  Since the August 1992 rating decision the 
Veteran has submitted statements from his wife and a fellow 
service member indicating that the Veteran broke his nose in 
service.  Such evidence is new and material.  38 C.F.R. 
§3.156(a).  Therefore, the Veteran's claim for a nasal disorder 
is reopened.

The Board has considered whether adjudicating the claim of 
service connection for a nasal disorder on a de novo basis at 
this time would prejudice the appellant.  In this case, the 
Veteran has been provided with pertinent laws and regulations 
regarding service connection.  He has been given the opportunity 
to review the evidence of record and submit arguments in support 
of his claims.  His arguments have focused squarely on the issue 
of service connection, not whether new and material evidence has 
been submitted.  Therefore, the Board can proceed with this claim 
without prejudice to the Veteran.  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Turning to the question of service connection, the Board finds 
that service connection for a nasal disorder is not in order.  
Significantly, there is no evidence of a current diagnosis of a 
nasal disorder in the claims file.  As above, current disability 
is required in order to establish service connection.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  While a May 1992 VA treatment 
report shows that the Veteran underwent septorhinoplasty for a 
deviated septum due to an old fracture and in March 1993 the 
Veteran was seen for complaints of increased sensitivity to 
smells with occasional nose bleeds in the mornings, the March 
1993 report noted the Veteran's May 1992 surgery and indicated 
that the Veteran's nose sensitivity and morning nose bleeds were 
probably allergic in nature with no clear relationship to the 
nasal surgery.  Furthermore, VA outpatient treatment reports 
dated through November 2007 are negative for a current nasal 
disorder.   

Unlike Barr or Jandreau, in this case, the Veteran has failed to 
provide a medical diagnosis of a current nasal disorder.  As a 
layperson, the Veteran is not competent to opine on medical 
matters such as a diagnosis or etiology of any medical diagnosis.  
The record does not show, nor does the Veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  Accordingly, 
the Veteran's lay statements are not competent.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  

The Board does note that in McClain v. Nicholson, 21 Vet. App. 
319 (2007), the Court of Appeals for Veterans Claims (Court) held 
that the requirement that a claimant have a current disability 
before being granted service connection is satisfied when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, even 
though the disability may have resolved by the time VA 
adjudicates the claim.  While the Veteran had a nasal disorder at 
the time he filed his initial claim in April 1992 the RO denied 
service connection for a nasal disorder in August 1992 and that 
decision became final.  The Veteran filed the current claim for 
service connection for a nasal disorder in June 1999 and there is 
no evidence of a nasal disorder beginning June 1999.  Thus, the 
Board finds that the claim for service connection for a nasal 
disorder is denied. 

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Complete notice was sent in October 2009 and the claim was 
readjudicated in an April 2010 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.
                                                        
VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran the opportunity 
to give testimony before the Board, although he declined to do 
so.  As the Board has denied reopening the claim pertaining to 
the ankles, there is no duty to obtain a VA examination with 
regard to these issues.  The Veteran was not afforded a VA 
examination for the residuals of a broken nose.  As there is no 
competent evidence of current residuals of a broken nose, an 
examination is not required.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


ORDER

The appeal seeking to reopen a claim of service connection for a 
bilateral ankle disorder is denied.

As new and material evidence has been received, the claim for 
service connection for a nasal disorder is reopened and the 
appeal is granted to this extent only.  


Service connection for a nasal disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


